DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 23. Claim 23 recites a cartridge receiver that includes:
“a sample preparation controller configured to electronically communicate with the assay processing device and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample within the sample processing cartridge”

The Examiner submits the highlighted phrase is directed to “a sample preparation controller configured to” perform the functions of electronically communicating with the assay processing device and controlling the cartridge interface unit and pressure interface unit to process the unprepared sample. Therefore, the highlighted phrases are being interpreted under 35 U.S.C. 112(f). Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitations in claim 23 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  This rejection was applied in Paragraphs 9-13 of the Non-Final rejection mailed 12/09/21.  The rejection remains in effect.  Please see Response to Arguments below. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 14, 15 and 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2013/0113206).  This rejection was applied in Paragraphs 16-23 of the Non-Final Rejection mailed 12/09/21.  The rejection remains in effect.  Please see Response to Arguments below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 16-18, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206).  This rejection was applied to claims 12 and 16-18 in Paragraphs 27-30 of the Non-Final Rejection mailed 12/09/21.  The rejection remains in effect for claims 12 and 16-18, and now applies to new claims 40-42.  Please see below and Response to Arguments. 
Regarding claim 40 – The Examiner submits the biological fluid sample is not part of the claimed device therefore the limitation directed to the biological fluid sample has not been given patentable weight.  
Regarding claims 41 and 42 – The Examiner submits Irwin teaches every element of claims 41 and 42 except for the bridge and channel dimensions. The Examiner takes the position that the difference between the claims and the prior art is a difference of relative dimensions (bridge length and channel diameter). In Gardner v. TEC Syst, Inc, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 US. 820, 225 USPO 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the different bridge length and channel diameter as recited in the claims would not perform the function of transporting fluid differently than the prior art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206) in view of Sigouin (US 2011/0120576).  This rejection was applied in Paragraph 31 of the Non-Final Rejection mailed 12/09/21.  The rejection remains in effect.  Please see Response to Arguments below.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206) in view of Solbjorg (US 5,827,441).  This rejection was applied in Paragraph 32 of the Non-Final Rejection mailed 12/09/21.  The rejection remains in effect.  Please see Response to Arguments below.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfost et al. (US 6,485,690). This rejection was applied in Paragraphs 33-35 of the Non-Final Rejection mailed 12/09/21.  The rejection remains in effect.  Please see Response to Arguments below.


Response to Arguments
Applicant’s arguments, filed 05/09/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2013/0113206) have been fully considered but they are only partially persuasive.  The Examiner rejected claim 21 as indefinite 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because claim 21 contained portions which the Examiner submits invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The portions of the claim that were deemed indefinite were directed to “a cartridge interface unit configured for moving the valve body to change fluidic interconnections between the plurality of sample processing chambers” and “a sample preparation controller configured to electronically communicate with the assay processing device and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample within the sample processing cartridge.  
It was also noted that Applicant could:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Examiner notes Applicant has submitted arguments that the Specification provides the corresponding structure and material for the disputed claim portions.  See pages 11-12 of Remarks. The Examiner submits Applicant’s arguments with respect to the cartridge interface unit have been fully considered and are persuasive.  The Examiner further submits Applicant’s arguments with respect to the sample preparation controller have been fully considered by the arguments are NOT persuasive. 
Regarding the cartridge interface unit – Applicant has directed the Examiner to Paragraphs 0037-0038 where Applicant has incorporated by reference the disclosures of U.S. Patents 6,374684 and 8,048,386. The Examiner notes Paragraphs 0052-0054 also recite the corresponding required structures for the cartridge interface unit to perform the function of moving the valve body to change fluidic connections.  Therefore, the Examiner agrees with Applicant that the portion of the claim directed to the cartridge interface unit is not unclear. The Specification includes the requisite materials to be configured to perform the functions of the cartridge interface unit recited in the claim.
Regarding the sample preparation controller  – Applicant has directed the Examiner to Paragraphs 0037-0038 where Applicant has incorporated by reference the disclosures of U.S. Patents 6,374,684 and 8,048,386.  In the case of the sample preparation controller element the Examiner submits that the cited Patent and instant Specification does not contain the requisite elements for providing electronic communication and controlling the cartridge interface unit.  U.S. Patent 8,048,386 simply recites a generic computer element in column 9, lines 16-24 and column 11, lines 52-56.  U.S. Patent 6,374,684 also recites a generic computer element.  The Examiner submits this is insufficient for providing the corresponding structures that allow for the controller to be configured to electronically communicate with the assay processing device and configured to control the cartridge interface unit and pressure interface unit to process the unprepared sample into a prepared sample.  In order to be configured to perform the recited functions, the computer requires more than a generic processor.  See again Paragraph 11 of the Non-Final Rejection mailed 12/09/21 and MPEP 2181, Sections A-B directed to computer implemented functional limitations. Therefore, the Examiner submits the portion of the claim directed to the cartridge interface unit IS unclear.
 	
Applicant’s arguments, filed 05/09/22, with respect to the rejection of claims 1-4, 6-11, 14, 15, and 33-39 under 35 U.S.C. 102(a)(1) as being anticipated by Irwin et al. (US 2013/0113206) have been fully considered but they are not persuasive.  
Applicant has amended claim 1 to recite “A fluidic bridge for transporting process fluid sample obtained for biological analysis between two separate and independently operable sample processing devices” in the preamble and also added “wherein the fluidic bridge is configured for transporting a discrete amount of the fluid sample obtained for biological analysis between the first and second device each configured for processing the fluid sample to facilitate biological analysis”.  
Applicant has amended claim 19 to recite “A disposable cartridge for processing a single fluid sample obtained for biological analysis” in the preamble and also added “wherein at least one of the fluid processing regions is configured for sample preparation “wherein the fluidic bridge is configured for transporting a discrete amount of the fluid sample obtained for biological analysis between the first and second device each configured for processing the fluid sample to facilitate biological analysis”.  
Applicant has amended claim 33 to recite “a first sample processing device configured for processing a fluid sample obtained for biological analysis”, “wherein the second sample processing device is configured for further processing of the fluid sample obtained for biological analysis”, and “wherein the fluidic bridge is configured for transporting a discrete amount of the fluid sample obtained for biological analysis between the first and second device each configured for processing the fluid sample to facilitate biological analysis”.  
Applicant has then argued that Irwin does not teach a device for handling a fluid sample. See pages 13-15 of Remarks. The Examiner respectfully disagrees and first submits the limitations of the claims directed to processing and transporting a fluid sample are directed to an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.  See MPEP 2111.02, Section II.  
Irwin recites use of their device in a breathing system in Paragraph 0036 and claim 4. The Examiner notes that Applicant appears to be arguing that the term “fluid” refers only to a liquid and would exclude a gas.  The Examiner submits this argument is beyond the scope of the claim as written as the term fluid interpreted broadly encompasses both liquids and gases.  The Examiner further submits that even if the Examiner were to interpret the term “fluid” to include only liquids the device of Irwin teaches use of the device to provide fresh air for a breathing system and that the “fluids” comprised of fresh air and breath also inherently include discrete amounts of small liquid droplets.  Therefore, the device of Irwin is capable of processing a fluid – liquid and/or gas – sample. 

Applicant has also argued the rejection by the Examiner disregards the first and second sample processing devices or does not give the first and second sample processing devices proper patentable weight. See page 15 of Remarks. The Examiner respectfully disagrees and submits the Examiner is simply giving the term “sample processing device” the broadest reasonable interpretation possible without importing limitations from the Specification into the claims.  See MPEP 2111.01, Section II. Applicant has not recited any structural features related to the “processing” of the sample, therefore any device that performs or may be used to perform any operation related to a fluid would meet the limitation of a “sample processing device”.  This would even include a container that contains or directs a fluid since simply containing and directing the fluid is “processing” the fluid. As noted by Applicant, the Examiner does in fact consider the utility devices in the system to meet the limitations of a first and second sample processing device.  The Examiner previously mentioned supplying air to devices that use the air in Paragraph 17 of the Non-Final rejection but further submits the fluidic bridge of Irwin is also used to connect the elements of a breathing system providing fresh air in Paragraph 0036 of Irwin. 

Applicant’s arguments, filed 05/09/22, with respect to the rejection of claims under 35 U.S.C. 103 as being unpatentable over Irwin et al. (US 2013/0113206) and various secondary references have been fully considered but they are not persuasive.  Applicant has directed arguments on pages 16-20 to Irwin and again contends Irwin does not recite a device capable of processing a fluid sample.  The Examiner again respectfully disagrees and directs Applicant to Paragraphs 25-26 above, which rebuts the argument that Irwin does not recite a device capable of processing a fluid sample.

Applicant’s arguments, filed 05/09/22, with respect to the rejection of claims under 35 U.S.C. 103 as being unpatentable over Pfost (US 6,485,690) have been fully considered but they are not persuasive.  Applicant has again argued that Pfost does not teach two separate processing devices.  The Examiner directs Applicant to Paragraphs 33-35 of the Non-Final Rejection mailed 12/09/21 and Paragraph 14 of the Final Rejection mailed 04/29/21 for the Examiner’s Arguments directed to Pfost teaching separate processing devices. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 11, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798